DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an apparatus.  Independent claim 1 identifies the uniquely distinct feature “optimizing quality of image information with a sensor control unit to simultaneously independently control pixel parameters of i) local resolution, ii) dynamic range, and iii) frame rate, the independent control occurs within numerous regions of a first image frame based on i) any of a contextual understanding of at least what contextually was happening in a prior image frame, a contextual understanding of a scene, and a contextual understanding of an anticipated scene, and ii) whether salient items are located within any of a first region of the first image frame and a second region of the first image frame, where pixel parameters for pixels in the first region are configured to be operating differently than the pixel parameters for pixel data being collected out of the second region for that same first image frame; and adjusting output pixel data rates with the sensor control unit to increase pixel parameters or decrease pixel parameters of any of i) the local resolution, ii) the dynamic range, and iii) the frame rate for pixels, in the first region while simultaneously then maintaining, increasing, or reducing any of i) the local resolution, ii) the frame rate, and iii) the dynamic range, in the second region, which contains non-salient items contained in the first image frame; and setting pixel parameters for pixels in the first window region to be different in pixel parameters than pixels in the second window region within that first image frame; and thus, dynamically adjusting the pixel parameters for pixels in the first and second window regions being captured." 
Independent claim 7 identifies the uniquely distinct feature “a sensor control unit configured to create multiple regions within a first image frame for the one or more image processors, where each region capturing that first image frame contains its own set of pixels with pixel data, where the image processors are configured to set the pixel parameters for pixels in a first region, in the multiple regions, to be different in pixel parameters than pixels in a second region within that first image frame, and a predictive-and-adaptive-scene-modeling module that is configured to track trends in one or more prior image frames to assist in understanding what is contextually happening in the first image frame, where the one more image processors are configured to change the mode of operation for each region; and thus, change pixel parameters for pixels in that region, based on i) any of a contextual understanding of at least what contextually was happening in a prior image frame, a contextual understanding of a scene, and a contextual understanding of an anticipated scene, and ii) whether salient items are located within the first region or second region, where pixel parameters for pixels in the first region are configured to be operating differently than the pixel parameters for pixel data being collected out of the second region for that same first image frame, where a bi- directional communication loop exists between the predictive-and-adaptive-scene- modeling module and the sensor control unit i) to identify salient items in one or more regions in a first prior image frame and/or ii) to predict salient items in one or more regions in a current image frame or a future image frame, and then send guidance to the sensor control unit to change pixel parameters for the set of pixels in the first region to be different than the set of pixels in the second region based on the presence or predicted presence of salient items being in the first region and not in the second region.”
Independent claim 14 identifies the uniquely distinct feature “a sensor control unit to simultaneously and independently control and adjust pixel parameters of i) imager resolution, ii) dynamic range performance and/or iii) frame rate, non-uniformly at regional increments across an entire image captured in a first image frame by pixels in a pixel array, an image processing unit with a communication loop from the image processing unit to the sensor control unit, the image processing unit to supply pixel parameter feedback in order to simultaneously and independently vary i) the imager resolution, ii) the dynamic range and/or iii) the frame rate within the different regions of interest in the first image frame, and a predictive-and-adaptive-scene-modeling module coupled to the sensor control unit to predict salient items in one or more regions of interest in the first image frame and then send guidance to the sensor control unit to i) increase at least one of 1) the imager resolution, 2) the dynamic range and/or 3) the frame rate within those regions with salient items and then either to i) maintain or ii) decrease at least one of 1) the imager resolution, 2) the dynamic range, and/or 3) the frame rate within regions without salient items in order to stay within any i) bandwidth limitations ii) memory storage, and/or iii) power consumptions limitations imposed by 1) one or more image sensors or 2) the communication loop between the sensor control unit and the image processing unit, wherein pixel parameters are configured to set the pixels in the first window region to be different in pixel parameters than pixels in the second window region within that first image frame; and thus, dynamically adjusting the pixel parameters for pixels in the first and second window regions being captured.”
The closest prior art, Brav et al. (US 2016/0142613 A1), discloses the conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TAT C CHIO/Primary Examiner, Art Unit 2486